Title: To Thomas Jefferson from George Buchanan, 7 July 1806
From: Buchanan, George
To: Jefferson, Thomas


                        
                            Thos. Jefferson Esqr.
                            
                                received 7 July 1806 
                            
                        
                        I take the liberty of applying to you in behalf of a man, who from his advanced age is without resourse—His
                            youthful days were spent in the defence of American liberty & his mature days have been devoted to the same
                            cause—He came here in the John Adams Frigate, and after being paid off, went to Philadelphia to see his Wife and
                            family—but was most grievously disappointed on going there to find himself without a relation—his Wife & children
                            having died in the yellow fever—
                        Captain Shaw Knowing his situation advised  to come here & by his recommendation he was admitted
                            into the Navy Yard in which he had, hopes (being a sailor) to secure himself from indigence—
                        Within these few days, however, he has been discharged, and after all his services is turned adrift—he
                            therefore appeals to your feelings to replace him in ordinary where he was for some time contented & satisfied and
                            as in duty bound he will forever thank you
                        
                            George Buchanan
                            
                        
                    